Exhibit 10.1
 
Mutual Termination of Sales Management Services Agreement


This Mutual Termination of Sales Management Services Agreement (this
“Agreement”) is made effective as of August 31, 2012 (the “Effective Date”),
among I.E.T., Inc., a Nevada corporation (“IET”), and TrueLogix, LLC, a Utah
limited liability company (“TrueLogix”) and each of the following managers of
TrueLogix, Colby J. Sanders (“Sanders”), Patrick T. Lewis (“Lewis”) and Howard
B. Gee (“Gee”).  IET, TrueLogix, Sanders, Lewis and Gee may be individually
referred to herein as a “party” and collectively as the “parties.”
 
WHEREAS, IET and TrueLogix entered into a Sales Management Services Agreement
dated as of December 6, 2011 (the “Sales Management Agreement”);
 
WHEREAS, pursuant to the terms of the Sales Management Agreement, IET’s parent,
Integrated Environmental Technologies, Ltd. (“Integrated”), issued to Sanders, a
manager of TrueLogix, a warrant to purchase 750,000 shares of Integrated’s
common stock (the “Sanders Warrant”);
 
WHEREAS, pursuant to the terms of the Sales Management Agreement, Integrated
issued to Lewis, a manager of TrueLogix, a warrant to purchase 750,000 shares of
Integrated’s common stock (the “Lewis Warrant”);
 
WHEREAS, pursuant to the terms of the Sales Management Agreement, Integrated
issued to Gee, a manager of TrueLogix, a warrant to purchase 250,000 shares of
Integrated’s common stock (the “Gee Warrant”);
 
WHEREAS, pursuant to the terms of the Sales Management Agreement, Integrated
issued to TrueLogix a warrant to purchase 250,000 shares of Integrated’s common
stock (the “TrueLogix Warrant”);
 
WHEREAS, IET and TrueLogix have mutally agreed to terminate the Sales Management
Agreement effective August 31, 2012 (the “Termination Date”); and
 
WHEREAS, pursuant to the terms of each of the Sanders Warrant, the Lewis
Warrant, the Gee Warrant and the TrueLogix Warrant (collectively, the
“Warrants”), the shares of Integrated common stock not vested under each Warrant
as of the Effective Date shall automatically expire on such date and be of no
further force or effect.
 
NOW, THEREFORE, in consideration of the mutual covenants set forth herein, and
for other good and valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, the parties hereto agree as follows:


 
 

--------------------------------------------------------------------------------

 


1. Termination of Sales Management Agreement.  As of the Termination Date, the
Sales Management Agreement will be terminated in its entirety.  As a result of
the termination of the Sales Management Agreement, and notwithstanding any
provision in the Sales Management Agreement to the contrary, all obligations,
rights and responsibilities of, or provided to, IET and TrueLogix thereunder
shall cease, except for Section 6.5.c. and TrueLogix’s confidentiality
obligations under Section 5.6 of the Sales Management Agreement.  In addition,
the advance payment of Monthly Service Fees to TrueLogix in accordance with a
letter agreement between TrueLogix and IET dated February 10, 2012, that have
not been earned by TrueLogix as of the Termination Date, shall not be refunded
by TrueLogix and IET’s right to the return of such advance payment shall hereby
cease and be of no further effect.


2. Warrants.  As of the Termination Date, the shares of Integrated common stock
vested and eligible for purchase under each Warrant is as follows:
 

  Sanders Warrant 150,000 shares   Lewis Warrant 150,000 shares   Gee Warrant
50,000 shares   TrueLogix Warrant 50,000 shares

 
As a result of the termination of the Sales Management Agreement, no additional
shares of Integrated common stock will vest under the Warrants.


3. Releases.  IET, on its own behalf and on behalf of its successors and
assigns, agents, affiliates and insurers hereby fully, finally and forever
releases and discharges each other party and his or its successors and assigns,
agents, heirs, affiliates, partners and insurers, and their past, present, and
future officers, directors, employees and stockholders, from any and all claims,
rights, demands, actions, lawsuits or other proceedings which IET ever had, has
or may have against the other parties through the date of this Agreement,
including, without limitation, any and all claims or rights which could be
asserted under or in connection with the Sales Management Agreement; provided,
however, that IET is not releasing any claim which it may have to enforce the
provisions of this Agreement or the provisions of any of the Warrants.


Each of TrueLogix, Sanders, Lewis and Gee, on his or its own behalf and on
behalf of his or its successors and assigns, agents, heirs, affiliates, partners
and insurers, hereby fully, finally and forever releases and discharges IET and
its successors and assigns, agents, affiliates, subsidiaries and insurers, and
their past, present, and future officers, directors, employees and stockholders,
from any and all claims, rights, demands, actions, lawsuits or other proceedings
which such party ever had, has or may have against IET through the date of this
Agreement, including, without limitation, any and all claims or rights which
could be asserted under or in connection with the Sales Management Agreement;
provided, however, that no party is releasing any claim which he or it may have
to enforce the provisions of this Agreement or the provisions of any of the
Warrants.


4. Further Assurances.  The parties agree that, upon request, they each shall do
such further acts and deeds, and shall provide, execute, acknowledge, deliver
and/or record such books and records and such other documents and instruments as
may be reasonably requested by the other party or necessary or appropriate from
time to time to evidence, confirm or carry out the intent and purposes of this
Agreement or to confirm compliance by a party to the terms and conditions of
this Agreement.
 
 
 

--------------------------------------------------------------------------------

 

 
5. Governing Law.  This Agreement shall be governed by and construed, and the
obligations, rights and remedies of the parties under this Agreement shall be
determined, in accordance with the laws of the state of Nevada, exclusive of its
rules regarding conflicts of laws.


6. Capitalized Terms.  Capitalized terms used herein that are not defined shall
have the meaning ascribed to them in the Sales Management Agreement.


IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.
 

  I.E.T., Inc.                
 
By:
/s/ Thomas S. Gifford     Name: Thomas S. Gifford     Title: Executive Vice
President and       Chief Financial Officer  

 

  TRUELOGIX, LLC                
 
By:
/s/ Howard B. Gee     Name: Howard B. Gee     Title: Manager  

 

     
 
/s/ Howard B. Gee     Howard B. Gee, individually                 /s/  Colby J.
Sanders     Colby J. Sanders, individually           /s/  Patrick T. Lewis    
Patrick T. Lewis, individually        